Citation Nr: 0614256	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  04-08 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected post traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran had active service from August 1971 to August 
1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which granted the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), evaluated as 30 percent disabling.  The 
veteran has appealed the issue of entitlement to an initial 
rating in excess of 30 percent.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

The veteran has submitted a claim for a total disability 
rating for compensation purposes based on individual 
unemployability (TDIU).  This issue has not been adjudicated 
by the agency of original jurisdiction, and is referred to 
the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In written statements, the veteran's representative has 
raised the issues of entitlement to service connection for 
polysubstance abuse and depression, as secondary to his 
service-connected PTSD.  See e.g., informal hearing 
presentation, dated in May 2006; see generally 38 C.F.R. 
§ 3.310 (2005); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), rehearing en banc denied, 268 F.3d 1340 (2001).  These 
claims are inextricably intertwined with the increased rating 
issue currently on appeal.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Therefore, the case must be remanded to the 
RO in accordance with the holding in Harris, supra.

A decision of the Social Security Administration (SSA), dated 
in August 2003, indicates that the veteran is receiving 
disability benefits.  However, the SSA's supporting records 
have not been associated with the claims file.  On remand, 
these should be obtained.  See Murinscak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  

The most recent examination report of record is a VA 
examination report, dated in April 2003.  This report shows 
that the veteran was afforded Axis I diagnoses of alcohol 
dependence, polysubstance dependence (in remission for six 
months with patient currently on methadone maintenance), PTSD 
"mild to moderate," and major depressive disorder, 
recurrent and moderate.  The Axis V diagnosis was a global 
assessment of functioning (GAF) score of 45.  The examiner 
noted that the veteran's "impairment in functioning may be 
attributed equally to each of [his] Axis I diagnoses."  
Subsequently dated VA progress notes, and private treatment 
records, show treatment for psychiatric symptoms, as well as 
substance abuse.  

Under the circumstances, the veteran should be scheduled for 
another PTSD examination which clearly dissociates the his 
PTSD symptoms from the symptoms of any nonservice-connected 
conditions, if possible.  See 38 U.S.C.A. § 1110 (West 2002); 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351; Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  Any additional VA 
treatment records should also be obtained on remand.    

As a final matter, the veteran was issued a Veterans Claims 
Assistance Act of 2000 (VCAA) notice in November 2002, which 
was prior to the grant of service connection for PTSD.  
During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 
(Vet. App. March 3, 2006).  The Board interprets the ruling 
in Dingess/Hartman as applying to any matter involving an 
award of a disability rating and/or an effective date for 
award of benefits.  On remand, the veteran should be provided 
with another notification of the VCAA, in accordance with 
current Court decisions.

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the veteran's 
claim for service connection for 
polysubstance abuse and depression, as 
secondary to his service-connected PTSD.  
See 38 C.F.R. § 3.310.

2.  Review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, ensure that the 
new notification requirements and 
development procedures are complied with in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), to 
include notification of the rating criteria 
for PTSD and of the effective date 
provisions for increased evaluations.     

3.  Make arrangements to obtain the 
veteran's complete treatment records for 
PTSD from the VA Puget-Sound Medical 
System, dated since April 2004, including, 
but not limited to, any records showing 
that the veteran participated in PTSD 
Programs in Seattle and/or Spokane.  

4.  Contact the Social Security 
Administration and request copies of all 
medical and administrative records upon 
which its determination regarding the 
veteran's entitlement to disability 
benefits was made.

5.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, schedule 
the veteran for a VA psychiatric 
examination. The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

Following examination of the veteran, the 
examiner should identify what symptoms, if 
any, the veteran currently manifests or 
has manifested in the recent past that are 
attributable to his service-connected 
PTSD.  The examiner must conduct a 
detailed mental status examination and 
address his or her findings in the context 
of the veteran's work history.  The 
examiner should assign a Global Assessment 
of Functioning (GAF) score for the 
veteran's PTSD consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the score.  
If it is not possible to assign a GAF 
score on the basis of the veteran's PTSD 
alone, the examiner is asked to so state.

The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the veteran's service-
connected PTSD, and any nonservice-
connected psychiatric disorders.  If it is 
medically impossible to distinguish among 
symptomatology resulting from the several 
disorders, the examiner should state this 
in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

6.  Finally, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the appellant, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The appellant 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 


